Bloodwobth, J.
1. When the excerpts from the charge of which complaint is made in the motion for a new trial are considered in connection with the remainder of the charge, there is no error in any of them that requires the grant of a new trial.
2. There is some evidence to support the finding of the jnry; no error of law appears to have been committed upon the trial of the case; and the verdict having been approved by the trial judge, this court is without authority to interfere.

Judgment affirmed.


Broyles, G. J., and Lulce, J., concur.